IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,971


EX PARTE LUIS ALBERTO BANDA, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM DALLAS COUNTY



 Per Curiam.


O P I N I O N


 This is a post-conviction application for a writ of habeas corpus filed pursuant to Article
11.07, V.A.C.C.P.  Applicant was convicted of murder and his punishment was assessed at sixty
years imprisonment.  This conviction was affirmed, Banda v. State, No. 05-01-00825-CR
(Tex. App. -- Dallas, delivered March 18, 2001, no pet.). 
	Applicant contends that he was denied an opportunity to file a petition for discretionary
review based on counsel's failure to timely file his petition for discretionary review.  The trial
court finds that Applicant is entitled to relief to the extent that he be allowed an opportunity
to file a petition for discretionary review.  Therefore, Applicant is entitled to relief.  Ex parte
Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).
	The proper remedy in a case such as this is to return Applicant to the point at which he
can file a petition for discretionary review.  He may then follow the proper procedures in order
that a meaningful petition for discretionary review may be filed.  For purposes of the Texas
Rules of Appellate Procedure, all time limits shall be calculated as if the Court of Appeals'
decision had been rendered on the day the mandate of this Court issues.  We hold that should
Applicant desire to seek discretionary review, he must take affirmative steps to see that his
petition is filed in the Court of Appeals within thirty days after the mandate of this Court has
issued.

DELIVERED: June 30, 2004
DO NOT PUBLISH